DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-7, 9-12 and 15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2010/0249497 to Peine et al.
U.S. Patent Application Publication 2010/0249497 to Peine et al. discloses an adapter for connecting an end effector 16 to an actuation assembly 12 comprising a base member 120 for operable connection to an actuation assembly 12 and defining a plurality of regularly spaced notches 266 spaced at least partially about a circumference of the base member at the claimed angles; a handle assembly 200, 202 supported on the base member 120 and rotatable about a longitudinal axis “T” of the base member 120; and a “latch mechanism” 140 supported on the handle assembly 202, the latch mechanism 140 including a button member 260, and a locking member 264 operably secured to the button member, wherein the button member 260 is movable to move the locking member 264 from a first position in which the locking member is received within one of the plurality of notches to .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 8, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2010/0249497 to Peine et al.
U.S. Patent Application Publication 2010/0249497 to Peine et al. lacks the biasing members being compression and leaf springs, as well as the button member including “indicia”. To utilize compression springs or leaf springs as biasing means between components is notoriously well known, as well as providing tool button members with some type of “indicia” for providing information to a user. Therefore, it would have been obvious to one skilled in the art to utilize compression or leaf springs as the means to bias the components of the US Patent Publication 2010/0249497 to Peine et al. adapter since to do so provides no new and unexpected results, as well as to provide indicia on the button member for efficiently conveying information to the user.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731